           Case 8:20-cv-01028-PX Document 172 Filed 02/24/21 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

 KEITH SETH, et al.,                     )
                                         )
        Plaintiffs,                      )
                                         )
 v.                                      )
                                         )              Case No. 8:20-cv-01028-PX
 MARY LOU MCDONOUGH,                     )
 In her official capacity as Director of )
 the Prince George’s County Department )
 of Corrections,                         )
                                         )
        Defendant.                       )
                  JOINT MOTION TO CONTINUE THE
            CURRENT STAY AND STAY ALL PENDING MOTIONS

      The Parties jointly request that the Court continue the stay currently in place

in this action, including the stay of all pending motions. In support of this motion

the Parties state as follows:

      1.       On September 18, 2020, at the Parties’ request, the Court referred this

matter to Magistrate Judge Timothy J. Sullivan for mediation and stayed all pending

deadlines. (Doc. Nos. 160, 162).

      2.       The Parties have participated in numerous mediation sessions with

Magistrate Judge Sullivan and remain engaged in the mediation process.

      3.       The Parties conferred and agree that a continued stay in this action,

including a stay of all pending motions, will allow them to continue pursuing

resolution of this action through mediation.

                                           1
           Case 8:20-cv-01028-PX Document 172 Filed 02/24/21 Page 2 of 3



      4.       The Parties will submit a joint report to the Court within ten (10) days

of the conclusion of mediation.

      5.       A continued stay of this action will not prejudice any party.

      WHEREFORE, the Parties respectfully request this Court to extend the

current stay of this action, including staying all pending motions and the deadlines

in the Scheduling Order (Doc. No. 121) and accompanying deadlines in the Federal

Rules of Civil Procedure and the Local Rules for the District of Maryland.

                                  Respectfully submitted,

                                  /s/ Shelley L. Johnson
                                  Andrew J. Murray, Fed. Bar No. 10511
                                  Shelley Lynn Johnson, Fed. Bar No. 15853
                                  PRINCE GEORGE’S COUNTY OFFICE OF LAW
                                  Wayne K. Curry Administration Building
                                  1301 McCormick Drive
                                  Suite 4100
                                  Largo, Maryland 20774
                                  Telephone: (301) 952-5225
                                  Facsimile: (301) 952-3071
                                  ajmurray@co.pg.md.us
                                  sljohnson@co.pg.md.us

                                  William R. Lunsford (pro hac vice)
                                  Stephen C. Rogers (pro hac vice)
                                  Kenneth S. Steely (pro hac vice)
                                  MAYNARD, COOPER & GALE, PC
                                  655 Gallatin Street
                                  Huntsville, AL 35801
                                  Telephone: (256) 512-5710
                                  Facsimile: (256) 512-0119
                                  blunsford@maynardcooper.com
                                  srogers@maynardcooper.com
                                  ksteely@maynardcooper.com

                                            2
Case 8:20-cv-01028-PX Document 172 Filed 02/24/21 Page 3 of 3



                     Attorneys for Director McDonough

                     /s/ Edward Williams
                     Edward Henderson Williams, II
                     Cadene Russell Brooks
                     WILMER CUTLER PICKERING
                     HALE AND DORR LLP
                     1875 Pennsylvania Avenue NW
                     Washington, DC 20006
                     Telephone: (202) 663-6115
                     cadene.brooks@wilmerhale.com
                     ed.williams@wilmerhale.com

                     Katherine Chamblee Ryan
                     Ellora Thadaney Israni
                     Katherine Claire Hubbard
                     Ryan Downer
                     Elizabeth Ann Rossi
                     CIVIL RIGHTS CORPS
                     1601 Connecticut Avenue
                     Suite 800
                     Washington, DC 20009
                     Telephone: (610) 931-7715
                     Facsimile: (202) 605-8030
                     katie@civilrightscorps.org
                     ellora@civilrightscorps.org
                     katherine@civilrightscorps.org
                     ryan@civilrightscorps.org
                     elizabeth@civilrightscorps.org
                     Attorneys for Plaintiffs




                             3
